Exhibit 10.46

 

JOINDER TO LOAN AGREEMENT OF NATURADE, INC.

 

The undersigned is executing and delivering this Joinder to Loan Agreement
(“Joinder Agreement”) pursuant to that certain Loan Agreement dated as of
April 13, 2003 (the “Loan Agreement”) by and among Naturade, Inc. (“Borrower”)
and the lender parties listed on Schedule I thereto (each a “Lender” and
collectively the “Lender Group”).

 

Any capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Loan Agreement.

 

By executing and delivering this Joinder Agreement to Borrower and Lender Group,
the undersigned (“Joining Party”) hereby agrees to become a party to, to be
bound by, and to comply with the provisions of the Loan Agreement in the same
manner as if he were an original signatory to such agreement.  Joining Party
further acknowledges and agrees that he shall be a “Lender,” as such term is
defined in the Loan Agreement, and that all notices and communications between
Joining Party and Borrower and all actions concerning collateral under the Loan
Agreement shall be made by Collateral Agent, as provided in the Loan Agreement.

 

Joining Party represents to Corporation and Lender Group that he is an
accredited investor as defined in Rule 501 of Regulation D under the Securities
Act of 1933, as amended.

 

The maximum amount of advances under the Loan Agreement, to be entered beside
the name and address of Joining Party on Schedule I to the Loan Agreement, is
$100,000.

 

Contemporaneously with the delivery of this Joinder Agreement, the Joining Party
shall execute and deliver to Borrower a Subordination Agreement in the form of
Exhibit C to the Loan Agreement.

 

All notices and other communications provided for under the Loan Agreement to
Joining Party shall be as follows:

 

 

Bill D. Stewart

 

28551 Avenida la Mancha

 

San Juan Capistrano, CA  92675

 

Fax: 949-496-9855

 

IN WITNESS WHEREOF, Joining Party has executed and delivered this Joinder to
Loan Agreement as of the 14 day of April, 2004.

 

 

/s/ Bill D. Stewart

 

 

Bill D. Stewart

 

ACKNOWLEDGED:

NATURADE, INC.

 


BY: /S/ STEPHEN M. KASPRISIN


 

Name: Stephen M. Kasprisin

Title: Chief Financial Officer

Date: April 14, 2004

 

--------------------------------------------------------------------------------